Citation Nr: 0016561	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  98-20 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to a compensable rating for the service-
connected asbestosis prior to July 31, 1998.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected asbestosis as of July 31, 1998.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1959 to August 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision of the RO.  



REMAND

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Furthermore, when a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

In this case, the veteran was afforded a VA respiratory 
examination in April 1998; however, it is explicitly recorded 
in the VA examination report that the veteran's claims file 
was not available for review.  As a result, the Board finds 
that a contemporaneous examination of the veteran to 
determine the current severity of his service-connected 
asbestosis, as well as association with the claims file of 
any records of treatment or evaluation for asbestosis would 
materially assist in the adjudication of the veteran's claim.  

The Board further notes that the Court recently recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  The RO, following completion of 
the necessary development, should consider whether "staged" 
rating is warranted here.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected asbestosis since 
October 1997.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
pulmonary examination to evaluate the 
current severity of the service-connected 
asbestosis.  All indicated testing should 
be accomplished, including pulmonary 
function studies with appropriate 
analyses of the test results.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
elicit from the veteran and record a full 
clinical history.  The examiner should 
report detailed clinical findings and 
provide a complete rationale for any 
opinion expressed.  

3.  After all indicated development has 
been completed satisfactorily, the RO 
should again review the veteran's claims.  
This should include consideration of the 
Court's holding in Fenderson (staged 
rating).  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


